Citation Nr: 0333054	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture for fraud invoked against the veteran 
pursuant to 38 U.S.C.A. 6103(a) was proper.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 forfeiture determination by the Compensation 
and Pension Service of the Department of Veterans Affairs 
(VA).  The claims file is within the jurisdiction of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines. 

In his September 2002 substantive appeal, the veteran 
requested a personal hearing before a Veterans Law Judge at 
the RO.  The following month, however, he withdrew his 
hearing request and asked that his appeal be forwarded to the 
Board.  


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A review of the record indicates that the veteran has not yet 
received the required VCAA notification.  

In view of the foregoing, this matter is remanded for the 
following action:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

2.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




